Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	The Restriction-Election requirement mailed on 02/10/2021 in response to the claims of 11/15/2019, is vacated due to the request of the applicant representative Jeanne Jodoin on 02/11/2021. The Restriction-Election requirement in this office action is in response to the claims of 06/20/2019 per the request of the applicant. 
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-2, 6, 8-10, 12-14, and 54, drawn to a method of treating a subject for cancer comprising assaying gene expression and administering a therapeutic regime based on the subtype of the cancer.
Group II, Claims 26, and 31-35, drawn to a kit comprising a plurality of probes for determining levels of gene expression of genes of SEQ ID NOS 1-141 or a subset thereof.
Group III, Claims 42-45, drawn to a computer readable medium or computer program product comprising a classifier that predicts the DLBCL-subtype.
5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) The applicant shall elect a particular combination of genes for gene expression level analysis. 
If the applicant elect the invention of any of Groups I-III, the applicant shall elect a particular combination of at least one gene from the group consisting of SEQ ID NOs: 1-141.  Applicants should identify genes of the elected combination by SEQ ID NO, and where appropriate the gene name(s).  
Claims which include genes of the elected combination will be examined in so far as they require the elected gene(s); claims which do not require the gene(s) of the elected combination will be withdrawn from examination as to a non-elected invention.   Applicant should indicate which claims are directed to the elected species.

(B) The applicant shall elect a particular subtype of cancer.

If the applicant elects, the measurement of nucleic acid, the applicant shall further elect one type of techniques from qPCR, microarray, or nCounter* analysis system.  
If the applicant elects, the measurement of protein, the applicant shall further elect one type of techniques from immunoassay, targeted mass spectrometry, or immunolabeling.  
(D) The applicant shall elect a particular type of a classifier.
(E) The applicant shall elect a particular DLBCL (cancer) from a relapsed cancer or refractory to treatment.
(F) The applicant shall elect one housekeeping gene from genes listed in Table 4.  
(G) The applicant shall elect either antibodies or antigen binding portions in the kits. 
The applicant shall further elect a particular combination of SEQ ID NOS corresponding elected species.
(H) The applicant shall elect one or a combination of algorithms.
It is required to indicate which claims are directed to elected species and which claims are withdrawn due to directed into non-elected species. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of determining gene expression associated with cancer (e.g. DLBCL) including identifying subtype of DLBCL, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Monti et al. (BLOOD; 2005;105: 1851-1861). Monti et al. teaches performing gene analysis to determine DLBCL using tumor specimens and clinical data via various techniques (p 1852 col 1-2). Monti et al. further teaches performing cluster validation of newly diagnosed DLBCLs with available cDNA microarray for identification of subsets of DLBCL (p 1853 col 2, Figure 1 and Table 2). Monti et al. teaches characterization of the DLBCL consensus clusters (e.g. OxPhos, BCR, Host Response) (p 1854 col 2, Table 1).

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
8. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634